Case: 19-10108      Document: 00515145989         Page: 1    Date Filed: 10/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 19-10108
                                                                              FILED
                                                                        October 4, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DANIEL GUERRERO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:18-CR-21-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Daniel Guerrero appeals his guilty plea conviction for being a felon in
possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and
his within-guidelines sentence of 18 months of imprisonment.                        He raises
arguments relating to the constitutionality of § 922(g)(1) and the sufficiency of
the factual basis in support of his guilty plea. The Government has filed a
motion for summary affirmance, which Guerrero does not oppose.                            In the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10108     Document: 00515145989    Page: 2     Date Filed: 10/04/2019


                                 No. 19-10108

alternative, the Government seeks an extension of time to file its brief. For
the following reasons, we dispense with further briefing and AFFIRM.
      First, Guerrero argues that § 922(g)(1) is unconstitutional as interpreted
by this court and that the factual basis in support of his guilty plea is
insufficient because it does not establish a constitutionally sufficient
connection between the firearm he possessed and interstate commerce. As he
concedes, these arguments are foreclosed. See United States v. Alcantar, 733
F.3d 143, 146 (5th Cir. 2013); United States v. Daugherty, 264 F.3d 513, 518
(5th Cir. 2001).
      Second, Guerrero argues that the factual basis in support of his guilty
plea is insufficient because it does not establish that he knew that the firearm
had traveled in interstate commerce. We have concluded that a § 922(g)(1)
conviction does not require proof that a defendant knew that the firearm had
traveled in interstate commerce. See United States v. Dancy, 861 F.2d 77, 81
(5th Cir. 1988). Guerrero does not articulate any argument that this specific
holding in Dancy has been unequivocally overruled by Rehaif v. United States,
139 S. Ct. 2191, 2196 (2019). See Alcantar, 733 F.3d at 145-46 (discussing this
court’s rule of orderliness).
      In light of the foregoing, the judgment of the district court is AFFIRMED.
The Government’s motions for summary affirmance and, alternatively, for an
extension of time to file an appellate brief, are DENIED.




                                       2